IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION ONE


 In the Matter of the Dependency of       No. 80209-7-I

 K.D.,                                    ORDER WITHDRAWING
                                          AND SUBSTITUTING OPINION
            A minor child.




         Pursuant to the July 2021, Washington State Supreme Court decision, In re the

Welfare of K.D., 198 Wn.2d 67, 491 P.3d 154 (2021), the panel has considered the

recent case title orders and footnote 4 in the Supreme Court Opinion, and grant D.G.’s

request that her full name be removed from the text of the Court of Appeals opinion,

D.G.’s name shall be replaced in the body of the opinion with their initial, and that the

opinion should be withdrawn, and a substitute opinion filed.

         Now, therefore, it is hereby

         ORDERED that the opinion filed on September 27, 2021, is withdrawn and a

substitute opinion shall be filed.